Exhibit 10.4

 

EXECUTION VERSION

 

STANDSTILL AGREEMENT

 

This Standstill Agreement (this “Agreement”) is dated as of November 9, 2010
(the “Effective Date”), by and between General Growth Properties, Inc., a
Delaware corporation (the “Company”), Brookfield Retail Holdings LLC, Brookfield
Retail Holdings II LLC, Brookfield Retail Holdings III LLC, Brookfield Retail
Holdings IV-A LLC, Brookfield Retail Holdings IV-B LLC, Brookfield Retail
Holdings IV-C LLC, Brookfield Retail Holdings IV-D LLC and Brookfield Retail
Holdings V LP (collectively, “Investor”) and any Brookfield Consortium Member
who signs a counterpart signature hereto.

 

WHEREAS, Brookfield Retail Holdings LLC has entered into that certain Amended
and Restated Cornerstone Investment Agreement, effective as of March 31, 2010
(the “Investment Agreement”), that contemplates, among other things, the
purchase by Investor and other Brookfield Consortium Members of shares of Common
Stock subject to the terms and conditions contained therein;

 

WHEREAS, the transactions contemplated by the Investment Agreement are intended 
to assist the Company in its plans to recapitalize and emerge from bankruptcy
and is not intended to constitute a change of control of the Company or
otherwise give Investor the power to control the business and affairs of the
Company;

 

WHEREAS, as a material condition to the Company’s and Brookfield Retail Holdings
LLC’s obligations to consummate the transactions contemplated by the Investment
Agreement, the Company and Investor have agreed to execute this Agreement; and

 

WHEREAS, certain terms used in this Agreement are defined in Section 4.1.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

ARTICLE I

 

COMPANY RELATED PRINCIPLES

 

SECTION 1.1            Board of Directors.  So long as Investor and the Investor
Parties, collectively, shall Constructively Own more than ten percent (10%) of
the outstanding shares of Common Stock, none of Investor or the Investor Parties
shall take any action that is inconsistent with its support for the following
corporate governance principles:

 

(a)           A majority of the members of the Board shall be Independent
Directors, where “Independent Director” means a director who satisfies all
standards for independence promulgated by the New York Stock Exchange (or the
applicable exchange where shares of Common Stock are then listed);

 

(b)           the Board shall have a nominating committee, a majority of which
shall be Disinterested Directors;

 

--------------------------------------------------------------------------------


 

(c)           except as regards voting to elect the Purchaser Board Designees
(as such term is defined in the Investment Agreement), in connection with any
stockholder meeting or consent solicitation relating to the election of members
of the Board, if Investor and the Investor Parties, collectively, Beneficially
Own a number of shares of Common Stock greater than 10% of the shares of Common
Stock outstanding as of the applicable record date, then Investor shall, and
shall cause the other Investor Parties to, vote in such election of members of
the Board all shares of Common Stock that are Beneficially Owned by the Investor
and the Investor Parties in excess of such number of shares of Common Stock in
proportion to the Votes Cast;

 

(d)           the Board shall consist of nine (9) members and not be increased
or reduced, unless approved by seventy-five percent (75%) of the Board;

 

(e)           any Change in Control (other than a transaction contemplated by
Section 2.1(b)(ii)) in which a Large Stockholder or its controlled Affiliate is
the acquiror or part of the acquiror group or is proposed to be directly or
indirectly combined with the Company must be approved by a majority of the
Disinterested Directors as if it were a Company Transaction involving such Large
Stockholder and by a majority of the voting power of the stockholders (other
than such Large Stockholder or its controlled Affiliates); and

 

(f)            any Change in Control (other than a transaction contemplated by
Section 2.2(b)(v)) in which any Large Stockholder or its controlled Affiliate
receives per share consideration in its capacity as a stockholder of the Company
in excess of that to be received by other stockholders, must be approved by a
majority of the Disinterested Directors as if it were a Company Transaction
involving such Large Stockholder and by a majority of the voting power of the
stockholders (other than such Large Stockholder or its controlled Affiliates).

 

The Company shall not waive any provisions similar to Sections 1.1(c), (e) or
(f) above for any Large Stockholder under any other agreement unless the Company
grants a similar waiver under this Agreement.

 

SECTION 1.2            Voting.

 

(a)           Subject to Sections 1.1(c), (e) and (f), in connection with any
matter being voted on at a stockholder meeting or in a consent solicitation that
the Board has recommended that the stockholders of the Company approve, Investor
and the other Investor Parties may vote the shares of Common Stock that they
Beneficially Own against or in favor of such matter, in their sole and absolute
discretion.

 

(b)           Subject to Sections 1.1(c), (e) and (f), in connection with any
matter being voted on at a stockholder meeting or in a consent solicitation that
the Board has recommended that the stockholders of the Company not
approve, Investor and the other Investor Parties may vote the shares of Common
Stock that they Beneficially Own:

 

(i)    against such matter; or

 

(ii)   in favor of such matter; provided, however, that if Investor and the
other Investor Parties (taken as a whole) Beneficially Own shares of Common
Stock that represent more than the Voting Cap of the then-outstanding Common
Stock, then, with

 

2

--------------------------------------------------------------------------------


 

respect to the shares that account for the excess over the Voting Cap, Investor
shall, and shall cause the other Investor Parties to, vote in proportion to the
Votes Cast.

 

(c)           For purposes of Section 1.2(b)(ii), the number of shares of Common
Stock that are Beneficially Owned by Investor and the Brookfield Consortium
Members shall not include any Common Stock held by any independently operated
business unit of Brookfield Asset Management Inc. or any Affiliate thereof (each
such independently operated business unit, a “Brookfield Investment Advisor”)
(i) in trust for the benefit of persons other than Investor or any Brookfield
Consortium Member, (ii) in mutual funds, open- or closed-end investment funds or
other pooled investment vehicles sponsored, managed or advised or subadvised by
such Brookfield Investment Advisor, (iii) as agent and not principal, or (iv) in
any other case where such Brookfield Investment Advisor is disaggregated from
Brookfield Asset Management Inc. for the purposes of Section 13(d) of the
Exchange Act; provided, however, that (A) in each case, such shares of Common
Stock were acquired in the ordinary course of business of the Brookfield
Investment Advisor’s respective investment management or securities business and
not with the intent or purpose on the part of Investor or the Brookfield
Consortium Members of influencing control of the Company or avoiding the
provisions of this Agreement and (B) where appropriate, “Chinese walls” or other
informational barriers and other procedures have been established.

 

SECTION 1.3            Related Party Transactions.

 

(a)           Without the approval of a majority of the Disinterested
Directors, Investor shall not, and shall not permit any of the Investor Parties
to (and use all reasonable efforts to cause any Affiliate of any Investor Party
not to), engage in any Company Transaction.  “Company Transaction” means (i) any
transaction or series of related transactions, directly or indirectly, between
the Company or any Subsidiary of the Company, on the one hand, and any of the
Investor Parties, on the other hand, or (ii) without limiting the Company’s
obligation to comply with Sections 1.5 and 1.6 hereof, with respect to the
purchase or sale of Common Stock by any of the Investor Parties, any waiver of
any limitation or restriction with respect to such purchase or sale in the
Charter or the Transaction Documents, including any exemption from the Ownership
Limit (as defined in the Charter); provided, however, that none of the following
shall constitute a Company Transaction:

 

(i)    transactions expressly contemplated in the Transaction Documents;

 

(ii)   customary compensation arrangements (whether in the form of cash or
equity awards), expense reimbursement, director insurance coverage and/or
indemnification arrangements (and related advancement of expenses) in each case
for Board designees, or any use by such persons, for Company business purposes,
of aircraft, vehicles, property, equipment or other assets owned or customarily
provided to members of the Board by the Company or any of its Subsidiaries;

 

(iii)  any transaction or series of transactions if the same is in the Ordinary
Course of Business and does not involve payments by the Company in excess of
$5,000,000 in the aggregate for such transaction or series of transactions; and

 

3

--------------------------------------------------------------------------------


 

(iv)  any transaction among the Company and/or its Subsidiaries and The Howard
Hughes Corporation and/or its Subsidiaries.

 

(b)           Following the Closing (as such term is defined in the Investment
Agreement), any decisions by the Company regarding material amendments or
modifications of the Plan (as such term is defined in the Investment Agreement)
or waivers of the Company’s material rights under the Plan, shall require the
approval of the majority of Disinterested Directors to the extent such
amendment, modification or waiver relates to any Brookfield Consortium Member’s
rights or obligations.

 

SECTION 1.4          No Other Voting Restrictions.  For the avoidance of doubt,
except as restricted herein or in any Transferee Agreement or by applicable
Law, Investor and the other Investor Parties may vote the Common Stock that they
Beneficially Own in their sole and absolute discretion.

 

SECTION 1.5          Amendment of the Charter.  The Company hereby agrees that
following the Closing Date, without the consent of Investor, the Company shall
not amend (or propose to amend) the provisions of the Charter in a manner or
take any other action that would:  (a) change the restriction on Beneficial
Ownership (as such term is defined in the Charter) of the outstanding capital
stock of the Company to a level other than 9.9%; (b) change the restriction on
Constructive Ownership (as such term is defined in the Charter) of the
outstanding capital stock of the Company to a level other than 9.9%; or
(c) change any waiver from the restrictions set forth in the foregoing clauses
(a) and (b) granted to any Brookfield Consortium Member in any manner adverse to
any Brookfield Consortium Member.  For the avoidance of doubt, nothing in this
Section 1.5 shall affect the Board’s discretion to grant to third parties any
waivers from the restrictions on Beneficial Ownership or Constructive Ownership
(as each term is defined in the Charter) in accordance with the terms of the
Charter.

 

SECTION 1.6          Waiver of Ownership Limited in the Charter.  The Company
and the Board shall take all appropriate and necessary action to ensure that the
ownership limitations set forth in the Charter shall be waived with respect to
Investor, the Brookfield Consortium Members, any Brookfield Investment Advisor
and any Person (other than a transferee under Section 2.2(b)(vi) unless such
transferee executes a Transferee Agreement) to whom Investor, any Brookfield
Consortium Member or any Brookfield Investment Advisor has transferred any of
the Common Stock or Warrants in accordance with the terms of this Agreement and
the Investment Agreement, provided, insofar as the waiver relates to Investor, a
Brookfield Consortium Member, a Brookfield Investment Advisor or any transferee,
as the case may be, who Beneficially Owns or Constructively Owns (as each term
is defined in the Charter) (or would, following such transfer, Beneficially Own
or Constructively Own (as each term is defined in the Charter)) interests in
excess of the Stock Ownership Limit or the Constructive Ownership Limit (as each
term is defined in the Charter), that the Company has been provided with a
certificate containing the representations and covenants set forth on Exhibit D
to the Investment Agreement (or, to the extent necessitated by the
organizational structure of the party providing such certificate, a certificate
substantially similar to such Exhibit D) from such Investor, Brookfield
Consortium Member, Brookfield Investment Advisor or transferee, or in the case
of a transferee, a certificate containing the representations and covenants set
forth on Exhibit D to the Investment Agreement (or, to the extent necessitated
by the organizational

 

4

--------------------------------------------------------------------------------


 

structure of the party providing such certificate, a certificate substantially
similar to Exhibit D) as modified to allow such transferee to own stock or other
equity interests in a tenant of the Company or its Subsidiaries to the extent
such ownership would not result in (i) the Company or any of its REIT
Subsidiaries other than GGP-Natick Trust or GGP Ivanhoe, Inc. recognizing more
than $1 million of “related party rent” in any year or (ii) GGP Natick Trust or
GGP Ivanhoe, Inc. recognizing more than $100,000 of “related party rent” in any
year.  The parties hereto agree that the Company may, in the discretion of the
Board, grant to third parties any other waivers from restrictions set forth in
the Charter.

 

ARTICLE II

 

INVESTOR RELATED COVENANTS

 

SECTION 2.1            Ownership Limitations.

 

(a)           Except as provided in Section 2.1(b), Investor agrees that it
(together with the other Investor Parties) shall not acquire Economic Ownership
of shares of Common Stock that would result in the Investor Parties in the
aggregate Economically Owning a percentage of the then-outstanding Common Stock
on a Fully Diluted Basis that is greater than the Ownership Cap.  For the
avoidance of doubt, no Person shall be in violation of this Section 2.1 as a
result of (i) any acquisition by the Company of any Common Stock; (ii) any
change in the percentage of the Investor Parties’ Economic Ownership of Common
Stock that results from a change in the aggregate number of shares of Common
Stock outstanding; or (iii) any change in the number of shares of Common Stock
Economically Owned by the Investor Parties as a result of any anti-dilution
adjustments to any Equity Securities (as defined in the Investment Agreement)
Economically Owned by any Investor Party.

 

(b)           Notwithstanding Section 2.1(a), any of the Investor Parties may
acquire Economic Ownership of shares of Common Stock that would result in the
Investor Parties (taken as a whole) having Economic Ownership of a percentage of
the then-outstanding Common Stock on a Fully Diluted Basis that is greater than
the Ownership Cap under any of the following circumstances:

 

(i)    acquisitions of shares pursuant to any pro-rata stock dividend or stock
distribution effected by the Company and approved by a majority of the
Independent Directors; or

 

(ii)   if such acquisition is pursuant to a tender offer or exchange offer, in
each case that includes an offer for all outstanding shares of Common Stock
owned by the Target Stockholders, or a merger, consolidation, binding share
exchange or similar transaction pursuant to an agreement with the Company, so
long as in each case (A) such offer, merger, consolidation, binding share
exchange or similar transaction is approved by a majority of the Disinterested
Directors or by a special committee comprised of Disinterested Directors (such
tender offer or exchange offer, an “Approved Offer”, and such merger,
consolidation, binding share exchange or similar transaction, an “Approved
Merger”), and (B) in any such Approved Offer, a majority of the Target Shares
are tendered into such Approved Offer and not withdrawn prior to the final
expiration of such Approved Offer, or in such Approved Merger, a majority of the
Target Shares that are

 

5

--------------------------------------------------------------------------------


 

voted (in person or by proxy) on the related transaction proposal are voted in
favor of such proposal.  As used in this Section 2.1(b)(ii):  “Target Shares”
means the then-outstanding shares of Common Stock not owned by the Investor
Parties; and “Target Stockholders” means the stockholders of the Company other
than the Investor Parties.

 

(c)           The limitation set forth in Section 2.1(a) may only be waived by
the Company if a majority of the Disinterested Directors consent thereto.

 

SECTION 2.2            Transfer Restrictions.

 

(a)           Subject to Section 2.2(b), unless approved by a majority of the
Independent Directors, Investor shall not, and shall not permit any of the
Investor Parties to sell or otherwise transfer or agree to transfer (each of the
foregoing, a “Transfer”), directly or indirectly, any shares of Common Stock
that are held directly or indirectly by Investor or any of the other Investor
Parties if, immediately after giving effect to such Transfer, the Person that
acquires such Common Stock (other than any underwriter acting in such capacity
in an underwritten public offering of such shares) would, together with its
Affiliates, to the actual knowledge (“Knowledge”) of the transferor Beneficially
Own more than ten percent (10%) of the then-outstanding Common Stock.  A
transferor shall be deemed to have Knowledge of any transferee’s Beneficial
Ownership of Common Stock if the transferor has actual knowledge of the identity
of the transferee and such Beneficial Ownership has been, at the time of the
agreement to transfer, publicly disclosed in accordance with Section 13 of the
Exchange Act.

 

(b)           The limitations in Section 2.2(a) shall not apply, and any
Investor Party may Transfer freely:

 

(i)    to any Person (including any Affiliate of Investor) if such Person
(A) has executed and delivered to the Company a Transferee Agreement (as defined
below), and (B) has provided the Company with a certificate containing the
representations set forth on Exhibit D of the Investment Agreement (or, to the
extent necessitated by the organizational structure of the party providing such
certificate, a certificate substantially similar to such Exhibit D) as modified
to allow such Transferee to own stock or other equity interests in a tenant of
the Company or its Subsidiaries to the extent such ownership would not result in
(i) the Company or any of its REIT Subsidiaries other than GGP-Natick Trust or
GGP Ivanhoe, Inc. recognizing more than $1 million of “related party rent” each
year or (ii) GGP-Natick Trust or GGP Ivanhoe, Inc. recognizing more than
$100,000 of “related party rent” each year;

 

(ii)   to one or more underwriters or initial purchasers acting in their
capacity as such in a manner not intended to circumvent the restrictions
contained in Section 2.2(a);

 

(iii)  in a sale in the public market, in accordance with Rule 144, including
the volume and manner of sale limitations set forth therein;

 

(iv)  in any Merger Transaction (other than a transaction contemplated by
Section 2.2(b)(v) below) or transaction contemplated by clause (iii) of the
definition of Change of Control (A) in which (in either case) no Investor Party
or Affiliate thererof is

 

6

--------------------------------------------------------------------------------


 

the acquiror or part of the acquiring group or is proposed to be combined with
the Company and (B) that has been approved by the Board and a majority of the
stockholders (it being understood that this clause (iv) does not affect the
agreement of the parties under Sections 1.1(e) or 1.1(f));

 

(v)   in connection with a tender or exchange offer that (A) is not solicited by
any Investor Party or its Affiliate (unless such transaction was approved in
accordance with Section 2.1(b)(ii)) and in which all holders of Common Stock are
offered the opportunity to sell shares of Common Stock and (B) complies with
applicable securities laws, including Rule 14d-10 promulgated under the Exchange
Act; and

 

(vi)  in connection with any bona fide mortgage, encumbrance, pledge or
hypothecation of capital stock to a financial institution in connection with any
bona fide loan.

 

(c)           No Transfer under Sections 2.2(b)(i) shall be valid unless and
until the Transferee Agreement has been executed by the Transferee and delivered
to the Company.  For the purpose of this Agreement a “Transferee Agreement”
means a new agreement executed between the Company and the Transferee (to which
the Investor is not a party) substantially in the form of this Agreement or in
such other form as is reasonably satisfactory to the Company except that:

 

(i)    notwithstanding Section 1.1(c), in connection with any stockholder
meeting or consent solicitation relating to the election of members of the
Board, any member of a Transferee Group that has executed a Transferee Agreement
may vote the shares of Common Stock that it Beneficially Owns in favor of one
director candidate in its sole and absolute discretion and regarding any other
director candidates in such election, the Transferee must vote in proportion to
the Votes Cast; provided that, for the avoidance of doubt, this
Section 2.2(c)(i) shall not apply to Brookfield Consortium Members, who shall
vote in accordance with Section 1.1(c);

 

(ii)   references herein to “Investor” shall be deemed to apply to Transferees
and references herein to “Brookfield Consortium Members” or “Investor Parties”
shall be deemed to apply to the Transferee’s respective Transferee Groups as the
context requires (other than in Sections 1.2(c), 1.5 and 3.1); and

 

(iii)  any obligation on the part of Investor hereunder to cause the Investor
Parties to take any action or refrain from taking any action shall only apply to
the Investor Parties controlled by the Transferee and the Transferee Agreement
shall provide that the Transferee shall use all reasonable efforts to cause
Affiliates that the Transferee does not control to take or refrain from taking
the action that it is otherwise required to cause under this Agreement.

 

SECTION 2.3            Purchaser Board Designees.

 

(a)           Notwithstanding anything contained herein to the contrary, the
provisions in Article I (collectively, the “Stockholder Protection Provisions”)
shall be suspended and shall not apply in the event that the Purchaser Board
Designees that Investor is entitled to designate

 

7

--------------------------------------------------------------------------------


 

under the terms of Section 5.10 of the Investment Agreement are not elected at a
stockholders’ meeting at which the stockholders voted on the election of such
Purchaser Board Designees (any such period, a “Suspension Period”); provided,
however, that this Section 2.3(a) shall apply only if Investor has complied with
its obligations under Section 5.10 of the Investment Agreement, including
Investor’s timely designation of Purchaser Board Designees.  No Suspension
Period shall be deemed to occur during any reasonable period of time during
which a Purchaser Board Designee is being replaced upon the death, resignation,
retirement, disqualification or removal from office of such Purchaser Board
Designee.  Any Suspension Period shall end upon the election of the Purchaser
Board Designees that Investor is entitled to designate under the terms of
Section 5.10 of the Investment Agreement.  At all times other than during a
Suspension Period, the Stockholder Protection Provisions shall apply in full
force and effect.

 

(b)           Notwithstanding anything contained herein or in the Investment
Agreement, no Person that acquires Common Stock from the Investor Parties or
from any other Person shall have any rights of Investor under Section 5.10 of
the Investment Agreement with respect to the designation of members of the
Board.

 

ARTICLE III

 

TERMINATION

 

SECTION 3.1            Termination of Agreement.  This Agreement may be
terminated as follows (the date of such termination, the “Termination Date”):

 

(a)           as to Investor or any Transferee, if such Person and the Company
mutually agree to terminate this Agreement, but only if the Disinterested
Directors have approved such termination;

 

(b)           upon five (5) days notice by the Investor, at any time after
(i) the Unaffiliated Stockholders Constructively Own more than seventy percent
(70%) of the then-outstanding Common Stock and (ii) the Investor Parties
Constructively Own less than fifteen percent (15%) of the then-outstanding
Common Stock on a Fully Diluted Basis;

 

(c)           without any further action by the parties hereto, as to Investor
and the Investor Parties, if the Brookfield Consortium Members Constructively
Own less than ten percent (10%) of the then-outstanding Common Stock on a Fully
Diluted Basis;

 

(d)           as to any Transferee, if the Transferee Group Beneficially Owns
less than 10% of the then-outstanding Common Stock on a Fully Diluted Basis;

 

(e)           without any other action by the parties hereto, upon the
consummation of a Change of Control not involving Investor or an Investor Party
as a purchaser of any direct or indirect interest in the Company or any of its
assets or properties; provided that the Investor Parties shall not have violated
this Agreement in connection with any transaction under this clause; and

 

(f)            without any other action by the parties hereto, upon the
consummation of: (i) a sale of all or substantially all of the assets the
Company and its Subsidiaries (determined on

 

8

--------------------------------------------------------------------------------


 

a consolidated basis), in one transaction or series of related transactions; or
(ii) the acquisition (by purchase, merger or otherwise) by any Person or Group
of Beneficial Ownership of voting securities of the Company entitling such
Person or Group to exercise ninety percent (90%) or more of the total voting
power of all outstanding securities entitled to vote generally in elections of
directors of the Company; provided that the Investor Parties shall not have
violated this Agreement in connection with any transaction under the preceding
clauses (i) and (ii).

 

SECTION 3.2            Procedure upon Termination.  In the event of termination
pursuant to Section 3.1, this Agreement shall terminate on the Termination Date
without further action by Investor and the Company.

 

SECTION 3.3            Effect of Termination.  In the event that this Agreement
is validly terminated as provided in this Article III, then each of the parties
hereto shall be relieved of their duties and obligations arising under this
Agreement after the date of such termination and such termination shall be
without liability to the other party; provided, however, that Article V shall
survive any such termination and shall be enforceable hereunder; provided
further, however, that nothing in this Section 3.3 shall relieve any party
hereto of any liability for a breach of a representation, warranty or covenant
in this Agreement prior to the Termination Date.

 

ARTICLE IV

 

DEFINITIONS

 

SECTION 4.1            Defined Terms.  For purposes of this Agreement, the
following terms, when used in this Agreement with initial capital letters, shall
have the respective meanings set forth in this Agreement:

 

(a)        “Affiliate” of any particular Person means any other Person
controlling, controlled by or under common control with such particular Person. 
For the purposes of this Agreement, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise.

 

(b)        “Beneficial Ownership” by a Person of any securities means
“beneficial ownership” as used for purposes of Rule 13d-3 adopted by the SEC
under the Exchange Act; provided, however, to the extent the term “Beneficial
Ownership” is used in connection with any obligation on the part of an Investor
Party to vote, or direct the vote, of shares of Common Stock, “Beneficial
Ownership” by a Person of any securities shall be deemed to refer solely to
those securities with respect to which such Person possesses the power to vote
or direct the vote.  The term “Beneficially Own” shall have a correlative
meaning.

 

(c)        “Board” means the Board of Directors of the Company.

 

(d)        “Brookfield Consortium Member” shall have the meaning ascribed
thereto in the Investment Agreement.

 

9

--------------------------------------------------------------------------------


 

(e)        “Business Day” means any day other than (i) a Saturday, (ii) a
Sunday, or (iii) any day on which commercial banks in New York, New York are
required or authorized to close by law or executive order.

 

(f)         “Change of Control” means any transaction involving (i) a Merger
Transaction, (ii) a sale of all or substantially all of the assets the Company
and its Subsidiaries (determined on a consolidated basis), in one transaction or
series of related transactions, or (iii) the consolidation, merger,
amalgamation, reorganization (other than pursuant to the Plan contemplated by
the Investment Agreement) of the Company or a similar transaction in which the
Company is combined with another Person, unless shares of Common Stock held by
holders who are not affiliated with the Company or any entity acquiring the
Company remain unchanged or are exchanged for, converted into or constitute
solely (except to the extent of applicable appraisal rights or cash received in
lieu of fractional shares) the right to receive as consideration Public Stock
and the Persons or Group who beneficially own the outstanding Common Stock of
the Company immediately before consummation of the transaction beneficially own
more than 50% (by voting power) of the outstanding voting stock of the combined
or surviving entity or new parent immediately thereafter.

 

(g)        “Charter” means the Amended and Restated Certificate of Incorporation
of the Company effective as of the date hereof.

 

(h)        “Common Stock”  means the common stock, par value $0.01 per share, of
the Company, as authorized by the Charter as of the Effective Date, and any
successor security as provided by Section 5.11.

 

(i)         “Constructive Ownership” of securities by a Person on any date means
(A) with respect to Common Stock issuable upon exercise of a Warrant, an
interest that would constitute Beneficial Ownership of such Common Stock had the
holder of such Warrant delivered the notice contemplated by Section 3.2 of the
Warrant Agreement (if applicable) at least 90 days prior to, and had such
Warrant been validly exercised on, such date and (B) with respect to any other
securities, including Common Stock (other than Common Stock issuable upon
exercise of the Warrants), Beneficial Ownership of such securities.  The term
“Constructively Own” shall have a correlative meaning.

 

(j)         “Disinterested Director” means (i) with respect to a Company
Transaction or potential Company Transaction, a director who (A) is not
Affiliated with, and was not nominated by, any Investor Party or Affiliate of an
Investor Party that is a participant in such transaction or potential
transaction and (B) who has no personal financial interest in the transaction
(other than the same interest, if a stockholder of the Company, as the other
stockholders of the Company) and (ii) with respect to any matter other than a
Company Transaction, a director who is not Affiliated with, and was not
nominated by, any Investor Party.

 

(k)        “Economic Ownership” by a Person of any securities includes ownership
by any Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has (i) Constructive Ownership or
(ii) economic

 

10

--------------------------------------------------------------------------------


 

interest in such security as a result of any cash-settled total return swap
transaction or any other swap, other derivative or “synthetic” ownership
arrangement (in which case the number of securities with respect to which such
Person has Economic Ownership shall be determined by the Company in it
reasonable judgment based on such Person’s equivalent net long position);
provided, however, that for purposes of determining Economic Ownership, a Person
shall be deemed to be the Economic Owner of any securities which may be acquired
by such Person pursuant to any agreement, arrangement or understanding or upon
the exercise of conversion rights, exchange rights, warrants or options, or
otherwise (irrespective of whether the right to acquire such securities is
exercisable immediately or only after the giving of notice or the passage of
time, including the giving of notice or the passage of time in excess of sixty
(60) days, the satisfaction of any conditions, the occurrence of any event or
any combination of the foregoing), in each case, without duplication of any
securities included pursuant to sub-clauses (i) or (ii) above.  For purposes of
this Agreement, a Person shall be deemed to be the Economic Owner of any
securities Economically Owned by any Group of which such Person is or becomes a
member.  The term “Economically Own” shall have a correlative meaning.

 

(l)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any successor federal statute, and the rules and regulations of the
SEC promulgated thereunder, all as the same may be amended and shall be in
effect from time to time.

 

(m)       “Fair Market Value” means, with respect to each share of Public
Stock,  the average of the daily volume weighted average prices per share of
such Public Stock for the ten consecutive trading days immediately preceding the
day as of which Fair Market Value is being determined, as reported on the New
York Stock Exchange, or if such shares are not listed on the New York Stock
Exchange, as reported by the principal U.S. national or regional securities
exchange or quotation system on which such shares are then listed or quoted;
provided, however, that in the absence of such listing or quotations, the Fair
Market Value of such shares shall be the fair market value per share as
determined by an Independent Financial Expert appointed for such purpose, using
one or more valuation methods that the Independent Financial Expert in its best
professional judgment determines to be most appropriate, assuming such shares
are fully distributed and are to be sold in an arm’s-length transaction and
there was no compulsion on the part of any party to such sale to buy or sell and
taking into account all relevant factors.

 

(n)        “Fairholme Standstill Agreement” means the Standstill Agreement,
dated as of the date hereof, by and between the Company and The Fairholme Fund.

 

(o)        “Fully Diluted Basis” means all outstanding shares of the Common
Stock assuming the exercise of all outstanding Share Equivalents, without regard
to any restrictions or conditions with respect to the exercisability of such
Share Equivalents.

 

(p)        “Governmental Entity” means any (i) nation, region, state, province,
county, city, town, village, district or other jurisdiction, (ii) federal,
state, local, municipal, foreign or other government, (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, court or tribunal, or other

 

11

--------------------------------------------------------------------------------


 

entity), (iv) multinational organization or body or (v) body entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature or any other
self-regulatory organizations.

 

(q)        “Group” has the meaning assigned to it in Section 13(d)(3) of the
Exchange Act and Rule 13d-5 thereunder.

 

(r)         “Independent Financial Expert” means a nationally recognized
financial advisory firm approved by a majority of the Disinterested Directors.

 

(s)        “Investor Parties” means (i) with respect to any Brookfield
Consortium Member that is a party to this Agreement or has executed a Transferee
Agreement, the Brookfield Consortium Members and (ii) with respect to each
Transferee that has executed a Transferee Agreement, the applicable Transferee
Group; provided, however, that none of the Company, any Subsidiary of the
Company or any Brookfield Investment Advisor shall be deemed to be an Investor
Party.

 

(t)         “Large Stockholder” means a Person that is the Beneficial Owner of
more than ten percent (10%) of the outstanding shares of Common Stock on a Fully
Diluted Basis.

 

(u)        “Law” means any statutes, laws (including common law), rules,
ordinances, regulations, codes, orders, judgments, decisions, injunctions,
writs, decrees, applicable to the Company, Common Stock or Investor Parties.

 

(v)        “Merger Transaction” means any transaction involving the acquisition
(by purchase, merger or otherwise) by any Person or Group of Beneficial
Ownership of voting securities of the Company entitling such Person or Group to
exercise a majority of the total voting power of all outstanding securities
entitled to vote generally in elections of directors of the Company.

 

(w)       “Ordinary Course of Business” means the ordinary and usual course of
day-to-day operations of the business of the Company consistent with past
practice.

 

(x)        “Ownership Cap” means (i) with respect to the Brookfield Consortium
Members, forty-five percent (45%) and (ii) with respect to each Transferee, the
lower of (x) forty-five (45%) of the then-outstanding Common Stock on a Fully
Diluted Basis and (y) the sum of five percent (5%) and the percentage of the
outstanding Common Stock on a Fully Diluted Basis that the Transferee
Economically Owns as of (and after giving effect to) such Transfer.

 

(y)        “Pershing Standstill Agreement” means the Standstill Agreement, dated
as of the date hereof, by and between the Company and Pershing Square Capital
Management, L.P., on behalf of Pershing Square, L.P., Pershing Square II, L.P.,
Pershing Square International, Ltd., and Pershing Square International V, Ltd.

 

(z)        “Person” means an individual, a group (including a “group” under
Section 13(d) of the Exchange Act), a partnership, a corporation, a limited
liability

 

12

--------------------------------------------------------------------------------


 

company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a Governmental Entity or any department, agency
or political subdivision thereof.

 

(aa)      “Public Stock” means common stock listed on a recognized U.S. national
securities exchange with an aggregate market capitalization (held by
non-Affiliates of the issuer) in excess of $1 billion in Fair Market Value.

 

(bb)     “Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act, or any successor rule or regulation hereafter adopted by the SEC, as the
same may be amended and shall be in effect from time to time.

 

(cc)      “SEC” means the Securities and Exchange Commission or any other
federal agency then administering the Exchange Act, the Securities Act and other
federal securities laws.

 

(dd)     “Securities Act” means the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the SEC promulgated
thereunder, all as the same may be amended and shall be in effect from time to
time.

 

(ee)      “Share Equivalent” means any stock, warrants, rights, calls, options
or other securities exchangeable or exercisable for, or convertible into, shares
of Common Stock.

 

(ff)       “Subsidiary” means, with respect to a Person, any corporation,
limited liability company, partnership, trust or other entity of which such
Person owns (either alone, directly, or indirectly through, or together with,
one or more of its Subsidiaries) 50% or more of the equity interests the holder
of which is generally entitled to vote for the election of the board of
directors or governing body of such corporation, limited liability company,
partnership, trust or other entity.

 

(gg)     “Transaction Documents” means, individually or collectively, the
Investment Agreement or the Warrant.

 

(hh)     “Transferee” means, any proposed transferee of securities pursuant to
Sections 2.2(b)(i) or 2.2(b)(vi).

 

(ii)        “Transferee Group” means, with respect to (i) any Transferee that is
a Brookfield Consortium Member, any Brookfield Consortium Member or (ii) any
other Transferee (other than Transferees that are Brookfield Consortium
Members), such Transferee, its Affiliates and any Person of which such
Transferee is a general partner, managing member or equivalent thereof.

 

(jj)        “Unaffiliated Stockholders” means, as of the date of the action in
question, any Person not Affiliated with Brookfield Asset Management, Inc.,
Fairholme Capital Management LLC, Pershing Capital Management L.P., any
transferee who is a party to a Transferee Agreement, any transferee who is a
party to any transferee agreement

 

13

--------------------------------------------------------------------------------


 

under the Fairholme Standstill Agreement or Pershing Standstill Agreement or any
of their respective Affiliates.

 

(kk)      “Votes Cast” means the aggregate number of shares of Common Stock that
are properly voted for or against any action to be taken by stockholders,
excluding any shares if the holder of such shares is contractually required to
vote in proportion of the total number of votes cast pursuant to this Agreement,
the Fairholme Standstill Agreement, the Pershing Standstill Agreement or any
transferee agreement executed hereunder or thereunder.

 

(ll)        “Voting Cap” means (i) with respect to the Brookfield Consortium
Members, 30% and (ii) with respect to any Transferee Group, the lower of (x) 30%
of the then-outstanding Common Stock on a Fully Diluted Basis and (y) the sum of
5% and the percentage of the outstanding Common Stock on a Fully Diluted Basis
that the Transferee Beneficially Owns as of (and after giving Effect to) such
Transfer.

 

(mm)    “Warrant Agreement” means that certain Warrant Agreement, dated as of
the date hereof, by and between the Company and Mellon Investor Services LLC.

 

(nn)     “Warrants” means the New Warrants (as defined in the Investment
Agreement).

 

ARTICLE V

 

MISCELLANEOUS

 

SECTION 5.1            Notices. All notices and other communications in
connection with this Agreement shall be in writing and shall be considered given
if given in the manner, and be deemed given at times, as follows:  (a) on the
date delivered, if personally delivered; (b) on the day of transmission if sent
via facsimile transmission to the facsimile number given below, and telephonic
confirmation of receipt is obtained promptly after completion of transmission;
or (c) on the next Business Day after being sent by recognized overnight mail
service specifying next business day delivery, in each case with delivery
charges pre-paid and addressed to the following addresses:

 

If to Investor, to:

 

Brookfield Retail Holdings LLC
c/o Brookfield Asset Management Inc.
Brookfield Place, Suite 300
181 Bay Street
P.O. Box 762
Toronto, Ontario M5J 2T3
Canada
Attention: Joseph Freedman
Facsimile: (416) 365-9642

 

with a copy (which shall not constitute notice) to:

 

14

--------------------------------------------------------------------------------


 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention:     Marc Abrams, Esq.

Gregory B. Astrachan, Esq.

Paul V. Shalhoub, Esq.

Facsimile: (212) 728-8111

 

If to Company, to:

 

General Growth Properties, Inc.

110 N. Wacker Drive

Chicago, IL 60606
Attention: General Counsel
Facsimile: (312) 960-5485

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153
Attention:     Frederick S. Green, Esq.

Malcolm E. Landau, Esq.

Facsimile: (212) 310-8007

 

SECTION 5.2            Assignment; No Third Party Beneficiaries.  Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be assigned by any party without the prior written consent of the other
party.  This Agreement (including the documents and instruments referred to in
this Agreement) is not intended to and does not confer upon any person other
than the parties hereto any rights or remedies under this Agreement.

 

SECTION 5.3            Prior Negotiations; Entire Agreement.  This Agreement
(including the exhibits hereto and the documents and instruments referred to in
this Agreement) constitutes the entire agreement of the parties hereto and
supersedes all prior agreements, arrangements or understandings, whether written
or oral, between the parties hereto with respect to the subject matter of this
Agreement.

 

SECTION 5.4            Governing Law; Venue.  THIS AGREEMENT, AND ALL CLAIMS OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT
OF OR RELATE TO THIS AGREEMENT OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF
THIS AGREEMENT WILL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF DELAWARE.  BOTH PARTIES HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF, AND VENUE IN, DELAWARE AND WAIVES ANY OBJECTION BASED ON FORUM
NON CONVENIENS.

 

15

--------------------------------------------------------------------------------


 

SECTION 5.5            Counterparts.  This Agreement may be executed in any
number of counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties hereto, and delivered to the other party (including via facsimile
or other electronic transmission), it being understood that each party need not
sign the same counterpart.

 

SECTION 5.6            Expenses.  Except as otherwise provided in this
Agreement, Investor and the Company shall each bear its own expenses incurred in
connection with the negotiation and execution of this Agreement and each other
agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby.

 

SECTION 5.7            Waivers and Amendments.  Subject to Section 5.2, this
Agreement may be amended, modified, superseded, cancelled, renewed or extended,
and the terms and conditions of this Agreement may be waived, only by a written
instrument signed by Investor and the Company (with the approval of a majority
of the Disinterested Directors) or, in the case of a waiver, by the party
waiving compliance, and subject, to the extent required, to the approval of the
Bankruptcy Court.  No delay on the part of any party in exercising any right,
power or privilege pursuant to this Agreement shall operate as a waiver thereof,
nor shall any waiver on the part of any party of any right, power or privilege
pursuant to this Agreement, nor shall any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement.  The rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any party otherwise may have at law or in equity.

 

SECTION 5.8            Construction.

 

(a)        The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

(b)        Unless the context otherwise requires, as used in this Agreement: 
(i) “or” shall mean “and/or”; (ii) “including” and its variants mean “including,
without limitation” and its variants; (iii) words defined in the singular have
the parallel meaning in the plural and vice versa; (iv) references to “written”
or “in writing” include in visual electronic form; (v) words of one gender shall
be construed to apply to each gender; and (vi) the terms “Article” and “Section”
refer to the specified Article or Section of this Agreement.

 

SECTION 5.9            Severability.  If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any law or
public policy, all other terms or provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties hereto as

 

16

--------------------------------------------------------------------------------


 

closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

 

SECTION 5.10          Equitable Relief.  It is hereby acknowledged that
irreparable harm would occur in the event that any of the provisions of this
Agreement were not performed fully by the parties hereto in accordance with the
terms specified herein, and that monetary damages are an inadequate remedy for
breach of this Agreement because of the difficulty of ascertaining and
quantifying the amount of damage that will be suffered by the parties hereto
relying hereon in the event that the undertakings and provisions contained in
this Agreement were breached or violated.  Accordingly, each party hereto hereby
agrees that each other party hereto shall be entitled to an injunction or
injunctions to restrain, enjoin and prevent breaches of the undertakings and
provisions hereof and to enforce specifically the undertakings and provisions
hereof in any court of the United States or any state having jurisdiction over
the matter; it being understood that such remedies shall be in addition to, and
not in lieu of, any other rights and remedies available at law or in equity.

 

SECTION 5.11          Successor Securities.  The provisions of this Agreement
pertaining to shares of Common Stock shall apply to all shares of Common Stock
Beneficially Owned by any Investor Party and any voting equity securities of the
Company, regardless of class, series, designation or par value, that are issued
as a dividend on or in any other distribution in respect of, or as a result of a
reclassification (including a change in par value) in respect of, shares of
Common Stock or other shares of the Company which, as provided by this section,
are considered as shares of Common Stock for purposes of this Agreement and
shall also apply to any voting equity security issued by any company that
succeeds, by merger, consolidation, a share exchange, a reorganization of the
Company or any similar transaction, to all or substantially all the business of
the Company, or to the ownership thereof, if such security was issued in
exchange for or otherwise as consideration for or in respect of shares of Common
Stock (or other shares considered as shares of Common Stock, as provided by this
definition) in connection with such succession transaction.

 

SECTION 5.12          Voting Procedures.  If, in connection with any stockholder
meeting or consent solicitation, Investor or the Brookfield Consortium Members
are required under the terms of this Agreement to vote in proportion to Votes
Cast, then the parties shall cooperate to determine appropriate procedures and
mechanics to facilitate such proportionate voting.

 

** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK**

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered by each of them or their respective officers thereunto duly
authorized, all as of the date first written above.

 

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Thomas H. Nolan, Jr.

 

 

Name: Thomas H. Nolan, Jr.

 

 

Title: President and Chief Operating Officer

 

[Signature Page to BRH Standstill Agreement]

 

--------------------------------------------------------------------------------


 

 

BROOKFIELD RETAIL HOLDINGS LLC

 

 

 

 

 

By:

Brookfield Asset Management Private Institutional

 

Capital Adviser (Canada), L.P., its Managing Member

 

 

 

 

By:

Brookfield Private Funds Holdings Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Karen Ayre

 

 

Name: Karen Ayre

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Moshe Mandelbaum

 

 

Name: Moshe Mandelbaum

 

 

Title:Vice President

 

[Signature Page to BRH Standstill Agreement]

 

--------------------------------------------------------------------------------


 

 

BROOKFIELD RETAIL HOLDINGS II LLC

 

 

 

 

 

By:

Brookfield Asset Management Private Institutional

 

Capital Adviser (Canada), L.P., its Managing Member

 

 

 

 

By:

Brookfield Private Funds Holdings Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Karen Ayre

 

 

Name: Karen Ayre

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Moshe Mandelbaum

 

 

Name: Moshe Mandelbaum

 

 

Title:Vice President

 

[Signature Page to BRH Standstill Agreement]

 

--------------------------------------------------------------------------------


 

 

BROOKFIELD RETAIL HOLDINGS III LLC

 

 

 

 

 

By:

Brookfield Asset Management Private Institutional

 

Capital Adviser (Canada), L.P., its Managing Member

 

 

 

 

By:

Brookfield Private Funds Holdings Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Karen Ayre

 

 

Name: Karen Ayre

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Moshe Mandelbaum

 

 

Name: Moshe Mandelbaum

 

 

Title:Vice President

 

[Signature Page to BRH Standstill Agreement]

 

--------------------------------------------------------------------------------


 

 

BROOKFIELD RETAIL HOLDINGS IV-A LLC

 

 

 

 

 

By:

Brookfield Asset Management Private Institutional

 

Capital Adviser (Canada), L.P., its Managing Member

 

 

 

 

By:

Brookfield Private Funds Holdings Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Karen Ayre

 

 

Name: Karen Ayre

 

 

Title: Vice President

 

[Signature Page to BRH Standstill Agreement]

 

--------------------------------------------------------------------------------


 

 

BROOKFIELD RETAIL HOLDINGS IV-B LLC

 

 

 

 

 

By:

Brookfield Asset Management Private Institutional

 

Capital Adviser (Canada), L.P., its Managing Member

 

 

 

 

By:

Brookfield Private Funds Holdings Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Karen Ayre

 

 

Name: Karen Ayre

 

 

Title: Vice President

 

[Signature Page to BRH Standstill Agreement]

 

--------------------------------------------------------------------------------


 

 

BROOKFIELD RETAIL HOLDINGS IV-C LLC

 

 

 

 

 

By:

Brookfield Asset Management Private Institutional

 

Capital Adviser (Canada), L.P., its Managing Member

 

 

 

 

By:

Brookfield Private Funds Holdings Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Karen Ayre

 

 

Name: Karen Ayre

 

 

Title: Vice President

 

[Signature Page to BRH Standstill Agreement]

 

--------------------------------------------------------------------------------


 

 

BROOKFIELD RETAIL HOLDINGS IV-D LLC

 

 

 

 

 

By:

Brookfield Asset Management Private Institutional

 

Capital Adviser (Canada), L.P., its Managing Member

 

 

 

 

By:

Brookfield Private Funds Holdings Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Karen Ayre

 

 

Name: Karen Ayre

 

 

Title: Vice President

 

[Signature Page to BRH Standstill Agreement]

 

--------------------------------------------------------------------------------


 

 

BROOKFIELD RETAIL HOLDINGS V LP

 

 

 

 

 

By:

Brookfield Asset Management Private Institutional

 

Capital Adviser (Canada), L.P., its General Partner

 

 

 

 

By:

Brookfield Private Funds Holdings Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Karen Ayre

 

 

Name: Karen Ayre

 

 

Title: Vice President

 

[Signature Page to BRH Standstill Agreement]

 

--------------------------------------------------------------------------------